Citation Nr: 9902433	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a gunshot 
wound of the abdomen, status post laparotomy and colostomy 
(closed), currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a gunshot 
wound of the right parasacral area of the back, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.  The 
veteran, who had active service from July 1964 to July 1984, 
appealed those decisions to the Board.

As an initial matter, the Board notes that the veterans 
representative, in a November 1997 Brief on Appeal, stated 
that the veteran had three additional claims on appellate 
status.  These were claims for compensation under the 
provisions of 38 U.S.C.A. § 1151, and were denied in a June 
1996 rating decision.  The veteran filed a Notice of 
Disagreement with these denials in July 1996, and the RO 
issued a Statement of the Case in January 1997.  The veteran 
filed a VA Form 9 in July 1997, perfecting appellate review 
of the denial of increased evaluations for shell fragment 
wounds.  However, the veteran made no mention in that form of 
his claims for compensation under the provisions of 
38 U.S.C.A. § 1151.  Hence, appellate review of those issues 
was not completed.  

In addition, the Board contacted the veteran in 
correspondence dated October 1998 and requested that he 
clarify whether he sought a hearing on an issue on appeal.  
The veteran thereafter informed the Board that he did not 
seek a hearing, and requested that the Board consider the 
appeal on the evidence of record.

Finally, the issues of entitlement to increased evaluations 
for residuals of gunshot wounds are discussed in the REMAND 
portion of the decision below.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the current 30 percent 
evaluation assigned for his PTSD does not adequately 
compensate for his current symptomatology.  As such, the 
veteran is seeking an evaluation in excess of 30 percent for 
his service-connected disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 30 percent for the veterans PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans PTSD is manifest by some anxiety.

3.  The veteran is currently employed as a minister.

4.  The veterans PTSD is not manifest by considerable 
industrial impairment.

5.  The veterans PTSD is not manifest by flattened affect, 
or circumlocutory or stereotypical speech.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.125-4.132, Diagnostic Code 
9411 (1996), Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased evaluation for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that a mere allegation that a service-
connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

A May 1996 rating decision granted service connection for 
PTSD and awarded a 10 percent evaluation for such.  The 
veteran, a recognized Vietnam combat veteran, was diagnosed 
with PTSD at an April 1996 VA examination.  The veteran was 
then alert and oriented to person, place and time, and was 
verbal and communicative during the examination.  The 
examiner commented that the veteran shook during the portion 
of the interview when he described stressful events in 
Vietnam.  The veteran indicated that he was depressed and 
that he had guilt feelings, as well as some flashbacks, but 
denied other forms of hallucinations.  Paranoid ideation was 
absent.  At the time of the examination, the veteran was 
attending business school.  The veteran also indicated that 
small irritants make him angry.  Insight was described as 
fair.  

In May 1996, Rosa Riggs, Ph.D., M.D. saw the veteran for 
various ailments, including psychiatric problems.  It is 
unclear from the face of the resulting report whether the 
veteran saw Dr. Riggs for treatment purposes or to gather 
additional evidence for this or another claim.  The veteran 
informed Dr. Riggs that he was wounded in combat in Vietnam, 
and went into some detail about his Vietnam experiences.  As 
to his current level of functioning, the veteran stated that 
he arises around 5:30 am and spends his morning studying, 
reading and drinking coffee.  In the afternoon, the veteran 
reported studying for some classes he was attending or 
performing church activities.  The veteran reported that he 
was married, and that this was his second marriage.  The 
veteran reported that he had three children living at home.  
He further reported getting along well with his family, and 
that he had one close friend.  The veteran reported 
socializing when he could, but a lack of free time, due to 
studies and church activities, precluded further 
socialization.  The veteran also indicated that he was in the 
Masons and attended his childrens various functions. The 
veteran also reported that he could be short-tempered and 
irritable, as well as withdrawn, and alternatively easygoing 
and friendly.  The veteran reported a long history of 
employment, beginning as a teenager at a grocery store.  
Contemporaneous with that interview the veteran reported 
employment as a minister, with his 20-year military career 
in-between.  Dr. Riggs commented that the veteran was dressed 
neatly and cleanly, who was both proud appearing and anxious.  
The veteran was also described as relevant, logical and 
sequential, but circumstantial.  Dr. Riggs diagnosed the 
veteran with PTSD, and assigned a Global Assessment of 
Functioning score of 50.  Finally, Dr. Riggs stated that the 
veteran was totally and permanently disabled.

In October 1996, the veteran was again provided a VA 
psychiatric examination to determine the extent of his 
disability due to his PTSD.  The examiner stated that the 
veterans medical chart and claims file were available for 
review.  The examiner also commented that the veteran saw a 
psychiatrist, Dr. Riggs, the previous May, but only the one 
time.  The veteran also indicated that while he was scheduled 
to be provided medication for PTSD by the mental health 
clinic, he did not follow through.  The examiner noted that 
the veteran was not receiving any form of psychiatric 
treatment.  The veteran also reported remarrying in 1994, and 
having adult children.  However, he did state that his wife 
is frightened of him.  The veteran also reported a history of 
alcohol problems, and a violent temper.  More recently, the 
veteran reported moodiness and disliking being around crowds.  
The veteran displayed some paranoid thinking.  Nonetheless, 
the veteran reported current employment as a minister.  
Objectively, the veteran was oriented to all three spheres, 
and verbalization was characterized as coherent and not 
pressured.  Behaviorally, the veteran displayed no anger, 
irritability or hostility.  There was no psychomotor 
agitation, irritability, jitters, shakes distractions or 
hyperalertness.  No emotional lability, dyscontrol or 
tearfulness was seen.  The veteran denied suicidal or 
homicidal thoughts or plans.  The examiner assigned a GAF of 
60, and rendered Axis I diagnoses of alcohol abuse, episodic; 
life circumstance problems; and PTSD.  A personality disorder 
was noted on Axis II.  The examiner summarized that the 
veterans symptoms attributable to his PTSD were in the mild 
range, and that his other complaints, including alcohol 
abuse, interpersonal difficulties and marital and social 
problems were related to his personality, which the examiner 
stated were the result of an outlook developed by childhood.  
The examiner continued that the veterans personality factors 
would have to be judged a significant factor in his current 
level of functioning, and that by no means should all of the 
veterans various emotional difficulties be related to his 
service connected PTSD.

The veterans PTSD has been assigned a 30 percent evaluation 
by the RO.  During the pendency of this claim the VA changed 
the rating schedule for rating the severity of a 
psychoneurosis.  See 61 Fed. Reg. 52695-52702 (1996).  
Previous to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veterans ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).  The prior Schedule for Rating Disabilities 
envisioned that a 30 percent evaluation for PTSD was 
warranted when definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people was demonstrated.  The psychoneurotic symptoms 
must have resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment. 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  
Further, a 50 percent evaluation for PTSD was warranted where 
the ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  Id.  As 
utilized here, the term definite has been defined as 
distinct, unambiguous, and moderately large in degree.  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994). 
See also Hood v. Brown, 4 Vet. App. 301 (1993).  More severe 
symptomatology would necessarily warrant a higher evaluation.

Under the revised schedular criteria effective November 7, 
1996, a 30 percent schedular evaluation for mental disorders, 
including PTSD, envisions occupational and social impairment 
with occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411).

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  

Applying the facts of this case to the relevant schedular 
criteria, the Board notes that the veterans PTSD has not 
resulted in considerable industrial impairment, as 
demonstrated by an inability or a reduction in ability to 
establish and maintain effective or favorable relationships 
with people.  In this regard, the Board notes that the 
veteran, subsequent to his retirement from active service, 
has apparently been able to further his formal education, and 
indeed, is currently employed as a minister.  This 
occupational choice implicitly means that, notwithstanding 
the veterans statements to VA examiners and a private 
psychiatrist, the veteran is able to counsel others in his 
congregation about the most personal decisions in their 
lives, and is able to provide spiritual guidance to his 
congregation.  Further, the veteran related to Dr. Riggs that 
his time is quite occupied due to church activities and his 
studies, and that the reason he does not socialize more was 
not due to psychiatric problems, but rather lack of time.  
The Board further notes that while the veteran reported that 
his wife is somewhat frightened of him, the examiner who 
performed the October 1996 VA examination did not necessarily 
attribute this to the veterans PTSD, but rather to other, 
nonservice-connected problems.  In light of the above, the 
Board finds that an evaluation in excess of the current 30 
percent evaluation is not warranted under the old 
schedular criteria.

Likewise, the Board finds that an evaluation in excess of 30 
percent for the veterans PTSD is not warranted under the 
revised schedular criteria.  In this regard, the veteran 
has never exhibited flattened affect, or circumlocutory, or 
stereotypical speech.  Further, the veteran has never 
reported panic attacks that occur more than once a week or 
difficulty in understanding complex commands.  Similarly, 
neither impairment of short- or long-term memory nor impaired 
judgment has ever been described.  While the veteran did 
report some difficulty in establishing and maintaining 
effective work and social relationships, the VA examiner who 
performed the October 1996 VA examination did not necessarily 
attribute such to the veterans PTSD.  Further, while the 
veteran was somewhat circumstantial by Dr. Riggs, the 
veterans current level of disability best approximates the 
30 percent evaluation contemplated under the revised 
criteria.  38 C.F.R. § 4.7 (1998).

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veterans PTSD under either set of diagnostic criteria.  
In doing so, the Board has considered the history of the 
disability in question, as well as the current clinical 
manifestations and the effect this disability may have on the 
earnings capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
The nature of the original disability has been reviewed, and 
the functional impairment which can be attributed to the 
disability has been taken into account.  However, under 
neither schedular criteria would an evaluation in excess of 
30 percent be warranted, as the veterans current PTSD 
symptomatology is simply not productive of sufficient 
impairment to warrant a higher evaluation under either the 
former or revised diagnostic criteria.

Finally, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards.  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Indeed, 
the veteran informed the examiner who performed the October 
1996 VA examination that he does not require on-going 
treatment of any kind for his PTSD.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for the veterans PTSD, currently 
rated at 30 percent, is denied.

REMAND

The veterans service medical records reveal that he was shot 
by a .45 caliber submachine gun in April 1966 by another 
enlisted man.  The veteran was shot in the abdomen with 
multiple small bowel wounds.  The veteran was evacuated to 
the Ireland Army Hospital in Ft. Knox, Kentucky.  The veteran 
received a closure colostomy as treatment, and subsequently 
dated service medical records showed multiple complaints of 
distress as a result of the wound.  A January 1985 rating 
decision granted service connection for this wound, and 
assigned a 10 percent evaluation for such under Diagnostic 
Code 7301, which evaluates adhesions of the peritoneum.  A 
March 1990 rating decision granted service connection for the 
exit wound in the back from the April 1966 incident.  That 
rating decision assigned a 10 percent evaluation for the exit 
wound under Diagnostic Code 7804, which provides for this 
evaluation for superficial, tender and painful scars.  A 
review of relevant rating decisions, however, does not reveal 
that the veterans gunshot wounds were evaluated at any time 
using the Diagnostic Code applicable to muscle injuries, 
particularly those injuries secondary to gunshot wounds.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held that 
multiple injuries from the same etiology may have separate 
and distinct manifestations from the same injury permitting 
two different disability ratings, and that such would not 
necessarily lead to pyramiding.  As the RO has never applied 
the Diagnostic Codes applicable to muscle injuries, the Board 
finds that further development of these claims is warranted. 

Additionally, during the course of this claim, the RO 
provided the veteran with a general medical VA examination, 
in October 1996.  The examiner noted that the veteran was 
wounded in Vietnam, and that he had current complaints as a 
result.  The examiner examined the veterans abdominal area, 
noting that there was no rebound, guarding or rigidity.  
Scars, however, were noted.  Full range of motion of the 
spine was also noted.  

It is unclear from the October 1996 VA examination what the 
level of disability attributable to the veterans gunshot 
wounds is.  Notably, the Diagnostic Code that the RO used to 
evaluate the gunshot wound to the abdomen, Diagnostic Code 
7301, contemplates a 30 percent evaluation for a partial 
obstruction of the peritoneum.  The examination did not 
disclose what level of obstruction, if any, is present.  
Further, pain and fatigue-pain, the hallmark of muscle 
injuries, were not discussed.  Hence, the Board finds that 
further information from a VA examination may be useful in 
arriving at an informed and equitable decision in this claim.  
In light of the above, these portions of the veterans claim 
are REMANDED to the RO for the following actions:

1.  The RO is requested to schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected residuals of gunshot wounds.  
All indicated tests must be conducted.  
The examiner should fully describe the 
nature of the gunshot wound residuals, to 
include a detailed account of the muscle 
injuries, nerve involvement, as well as 
the nature and extent of any functional 
impairment caused or aggravated by the 
gunshot wound residuals, including pain.  
The examiner is also requested to 
describe the resulting scars.  The 
examiner should also state whether there 
is any atrophy, weakness, fatigability, 
incoordination, or pain on movement of a 
joint due to the service-connected 
wounds.  The examiner should provide an 
opinion concerning the effect on the 
veterans employability of the veteran's 
residuals of gunshot wounds.  A complete 
rationale for any opinion expressed must 
be provided.

2.  The RO is also requested to schedule 
the veteran for a VA examination to 
determine the current severity of his 
adhesions of the peritoneum secondary to 
the above referenced gunshot wounds.  Any 
and all tests deemed necessary by the 
examiner are to be performed.  As a 
result of the examination and tests, the 
examiner is asked to provide an opinion 
as to the nature and extent of the 
adhesions of the peritoneum, including 
the level of obstruction.  A complete 
rationale for any opinion expressed must 
be provided.

3.  After undertaking the additional 
development, the RO should readjudicate 
the issues on appeal.  In so doing, the 
RO should consider the rating criteria in 
effect for the evaluation of muscle 
injuries prior to and as of July 3, 1997.  
Due consideration should be given to all 
pertinent laws, regulations, and Court 
decisions, including, but not limited to 
38 C.F.R. §§ 4.40, 4.50 (1998), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and Esteban, 6 Vet at 259.


If the benefits sought on appeal are not granted in full, the 
veteran and his representative should be issued a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to reply.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  In taking this action, the Board 
implies no conclusion as to any ultimate outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
